DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 08/24/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: /REXFORD N BARNIE/            Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                            
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites wherein the AC distribution bus is disposed between a first encapsulant layer and a second encapsulant layer.
However Par 168 of the PG pub discloses the AC outputs from the multiple inverters are coupled together to form an AC distribution (or collection) bus between the first isolation layer 356 and a second isolation layer 358. AC outputs may be single phase and/or multi-phase. An encapsulation layer 360 may be formed over the inverters to provide protection from environmental elements and/or additional structural integrity.
Nowhere in the applicant’s specs have shown supported for the claim as recites and it is known that are the first and second isolation layers different from the encapsulation layer claimed. 

Claim 31 recites wherein the one or more subsets of solar cells are separated from the one or more integrated power converters by a single encapsulant layer of the one or more encapsulant layers.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites one or more encapsulant layers housing the subsets of solar cells and the integrated power converters, wherein the integrated power converters are positioned (i) behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells and (ii) between an encapsulant layer and the subsets of solar cells.
However it’s unclear with the “an encapulant layer” is power of the “one or more encapulant layers”.
The dependent claims does not provide any clarity to the arrangement recited by the independent claims and as such the dependent claims are also subjected to the same 112 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15, 17, 22-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yakimov et al. (US 2009/0159677) in view of Rotzoll et al. (US 2008/0283118)

Re Claim 15; Yakimov discloses a solar panel comprising: (Fig. 11)
one or more subsets of solar cells (165) disposed within a panel, 
wherein each subset of solar cells comprises multiple individual solar cells (165) electrically coupled together to generate a DC voltage and current in response to exposure to an amount of sunlight; (Fig. 11 and also see par 0054 a photovoltaic assembly 165 including one or more photovoltaic devices ).
one or more integrated power converters (166) electrically coupled to each of the subsets of solar cells; and, one or more encapsulant layers (168) housing the subsets of solar cells and the integrated power converters and between an encapsulant layer and the subsets of solar cells. (Par 
Yakimiv does not disclose the placement of the inverter to include wherein the integrated power converters are positioned behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells.
However in an analogues art Rotzoll one or more subsets of solar cells disposed within a panel (202), wherein each subset of solar cells comprises multiple individual solar cells electrically coupled together to generate a DC voltage and current in response to exposure to an amount of sunlight; one or more integrated power converters (204, 224 and 244) electrically coupled to each of the subsets of solar cells, discloses wherein the integrated power converters are positioned (i) behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells (Fig. 2 and also see par 0008, 0021).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have the integrated power converters of Yakimov positioned behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells as taught by Rotzol in order to provide shading to the inverter since direct sunlight reduces the lifespan of the inverter based on the excessive direct heat produced by the sun. Furthermore electronics components are known to operate effectively when placed in a cool environment. 

Re Claim 17; Yakimov discloses wherein the integrated power converter comprises a plurality of electrical components established on a single integrated circuit. (Inverters are known to include plurality of switches configured to convert DC in to AC, Fig. 11).

Re Claim 22; Yakimov discloses further comprising a glass superstrate located above the one or more subsets of solar cells. (Par 0048).

Re Claim 23; Yakimov discloses wherein the one or more integrated power converters are DC-AC inverters. (Fig. 11).

Re Claim 24; Rotzoll discloses wherein each power converter of the one or more integrated power converters generates single-phase AC. (Claim 11).

Re Claim 25; Rotzoll discloses wherein each power converter of the one or more integrated power converters generates multi-phase AC. (Claim 10).

Re Claim 26; Rotzoll discloses wherein the AC outputs from the one or more integrated power converters are coupled together to form an AC distribution bus. (Fig. 2, 207, 227, 247 are the bus).

Re Claims 27 and 31; Yakimov in view of Rotzoll discloses wherein each power converter of the one or more integrated power converters generates AC.
The combination does not disclose wherein the AC distribution bus is disposed between a first encapsulant layer and a second encapsulant layer and wherein the one or more subsets of solar cells are separated from the one or more integrated power converters by a single encapsulant layer of the one or more encapsulant layers.


Re Claims 28; Yakimov in view of Rotzoll discloses wherein each power converter of the one or more integrated power converters has contacts for DC input and contacts for AC output as disclosed above. 
Matsushita does not disclose the location of the contacts on the same side of the power converter.  
However based on the location of the loads in reference to the solar panel  it would have been obvious to one of the ordinary skill in the art the time of the invention to locate both the ac and the dc terminals of the inverter on the same side so that power is transferred to the load effectively. 

Re Claim 29; Yakimov discloses wherein each power converter of the one or more integrated power converters has contacts for DC input located on the opposite side of the power converter from contacts for AC output. (Fig. 11).

Re Claim 30; Yakimov discloses wherein an encapsulant layer of the one or more encapsulant layers is disposed over the one or more integrated power converters. (Fig. 11).

ClaimS 16 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yakimov et al. (US 2009/0159677) in view of  Rotzoll and further in view Inoue et al (US 2008/0272653)

Re Claim 16; Yakimov in view of Rotzoll discloses wherein the integrated power converters convert one or more DC voltages or currents generated by the subsets of solar cells as discussed above.
That combination does not disclose to one or more DC output voltages or currents and a DC-to- AC inverter coupled to the one or more integrated power converters.
However Inoue discloses wherein the integrated power converters convert (5) one or more DC voltages or currents generated by the subsets of solar cells to one or more DC output voltages or currents and a DC-to- AC inverter (6)coupled to the one or more integrated power converters. (Fig. 1).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a DC-DC converter with the system of Yakimon in order to regulate the output produced by the PV panel so that appropriate amount of power is sent to the load to ensure that the load operates effectively. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yakimov et al. (US 2009/0159677) in view of  Rotzoll and further in view Rubin et al. (US 2009/0025778)

Re Claim 18; Yakimov in view of Rotzoll discloses one or more solar cells as discussed above. Matsushita does not disclose further comprising shadow bypass control circuitry for bypassing one or more solar cells.
However Rubin discloses shadow bypass control circuitry for bypassing one or more solar cells. (Par. 0014).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to have bypassed one or more cells of the in order to provide appropriate power to the load. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-18, 22-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
10/24/2021
Primary Examiner, Art Unit 2836